Case 1:08-cv-04517-JSR Document 10 Filed 08/04/2008 Page1 of 2

Nicholas J. Accurso, Esq. (NA 1853)
An Associate with the Firm of
REARDON & SCLAFANI, P.C.

Attorneys for Defendants

220 White Plains Road, Suite 235
Tarr town, New York 10591

(914 366-0201

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

___________________________________ X
DAWN BARKER,
STATEMENT PURSUANT
Plaintiffs, TO LOCAL RULE 56.1
- against - 08 CIV. 4517(JSR)(JCF)

BRENDA A. ITHIER, PV HOLDING CORP.
and AVIS BUDGET GROUP, INC.,

Defendants.
___________________________________ X

S I R S
PLEASE TAKE NOTICE, that the defendants Avis Budget Group,

Inc. and PV Holding Corp. set forth their statement pursuant to
Local Rule 56.1 in support of their instant Notice of Motion
pursuant to Fed. R. Civ. P. 56(b) for an order dismissing
plaintiff’s complaint and granting defendants summary judgment, as
follows:

l. That this is an action in diversity to recover personal
injuries resulting from an alleged motor vehicle accident which
occurred on March 12, 2007. Docket #l.

2. That the defendants PV Holding Corp. and Avis Budget
Group, Inc. are affiliated with Budget Rent a Car System, Inc. All
are engaged in the business of renting consumer automobiles to the
general public under the “Budget Rent a Car” trade name. See
Reiseman affidavit.

3. On March ll, 2007, defendant Brenda A. lthier rented a

 

Case 1:08-cv-04517-JSR Document 10 Filed 08/04/2008 Page 2 of 2

2

2007 Chevrolet Malibu, Massachusetts plate number 35VB42, from
Budget Rent a Car System, Inc. See Reiseman affidavit; Close
affidavit; rental agreement; certificate of title.

4. That the vehicle referred to in the plaintiff’s complaint,
a 2007 Chevrolet Malibu allegad to be bearing New York State
license plate number 35VB42 and alleged to be operated by the
defendant lthier and is owned by the defendant PV Holding Corp., in
actuality, bears Massachusetts license plate number BBVBQZ. See
Docket #l; Reiseman affidavit; rental agreement; certificate of
title.

5. That the defendant Avis Budget Group, Inc. was not the
owner of said 2007 Chevrolet Malibu. See certified title report.

6. That plaintiff commenced this action by the filing of a
summons and complaint on or about May 2, 2008 in Supreme Court of
the State of New York, County of New York. See Docket #l.

Dated: Tarrytown, New York
July 31, 2003

Yours, etc.,

REARDON & SCLAFANI, P.C.
Attorneys for Defendants

PV Holding and Avis

OFFICE & P.O. ADDRESS

220 White Plains Road, Suite 235
Tarrytown, New York 10591

(914) 36 -O20l

BYW. AccURso (NA 1853)

 

 

